ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE OF THE
INTER-GOVERNMENTAL MARITIME
CONSULTATIVE ORGANIZATION

ADVISORY OPINION OF 8 JUNE 1960

1960

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPOSITION DU COMITE DE LA
SÉCURITÉ MARITIME DE L'ORGANISATION
INTERGOUVERNEMENTALE CONSULTATIVE

DE LA NAVIGATION MARITIME

AVIS CONSULTATIF DU 8 JUIN 1960
This Opinion should be cited as follows:

“Constitution of the Maritime Safety Committee of the Inter-Govern-
mental Maritime Consultative Organization,
Advisory Opinion of 8 June 1960: I.C.J. Reports 1960, p. 150.”

Le présent avis doit être cité comme suit:

«Composition du Comité de la Sécurité maritime de l'Organisation
intergouvernementale consultative dela Navigation maritime,
Avis consultatif du 8 juin 1960: C. I. J. Recueil 1960, p. 150. »

 

Sales number 999
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1960

8 June YEAR 1960

General List:

No. 43 8 June 1960

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE OF THE
INTER-GOVERNMENTAL MARITIME
CONSULTATIVE ORGANIZATION

Interpretation of Convention for Establishment of Inter-Govern-
mental Maritime Consultative Organization.—Conditions for election
to Maritime Safety Commuittee.—“Largest ship-owning nations” —
“Important interest in maritime safety’—Compliance with latter
qualification implied in case of largest shtp-owning nations.—Meaning
of “elected” in Article 28 (a) of Convention.— Words connoting objec-
tive test excluding discretionary choice.—Registered gross tonnage as
criterion.

ADVISORY OPINION

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, KOJEVNIKOV, MORENO QUINTANA,
CérDOVA, WELLINGTON Koo, SPIROPOULOS, Sir Percy
SPENDER, ALFARO; Deputy-Registrar GARNIER-COIGNET.
151 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

In the matter of the Constitution of the Maritime Safety Com-
mittee of the Inter-Governmental Maritime Consultative Organi-
zation,

THE Court,
composed as above,
gives the following Advisory Opinion:

By a letter dated 23 March 1950, filed in the Registry on 25
March, the Secretary-General of the Inter-Governmental Maritime
Consultative Organization informed the Court that, by a Resolution
adopted on 19 January 1950, a certified true copy of which was
transmitted with the Secretary-General’s letter, the Assembly of
the Inter-Governmental Maritime Consultative Organization had
decided to request the Court to give an Advisory Opinion on the
question set out in the Resolution, which was in the following
terms:

“The Assembly

Considering that differences of opinion have arisen as to the inter-
pretation of Article 28 fa) of the Convention for the Establishment
of the Inter-Governmental Maritime Consultative Organization;

Considering that the Convention provides in Article 56 that
questions of law may be referred to the International Court of
Justice for an advisory opinion;

Resolves

To submit to the International Court of Justice, in accordance
with Article 65, paragraph 2, of its Statute, a request for an advisory
opinion on the following question of law:

Is the Maritime Safety Committee of the Inter-Governmental
Maritime Consultative Organization, which was elected on
15 January 1959, constituted in accordance with the Convention
for the Establishment of the Organization?

Instructs the Secretary-General to place at the disposal of the
Court the relevant records of the First Assembly of the Organization.
and its Committees; and in accordance with Article IX of the
Agreement between the United Nations and the Inter-Govern-
mental Maritime Consultative Organization to inform the Economic
and Social Council of the United Nations of the present resolution.”

In accordance with Article 66, paragraph 1, of the Statute of the
Court, notice of the request for an Advisory Opinion was on 9 April
1959 given to all States entitled to appear before the Court.

The Secretary-General of the Inter-Governmental Maritime
Consultative Organization having on 14 July 1959 transmitted to

5
152 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

the Court the documents likely to throw light upon the question,
and the President considering that the States Members of the
Organization as well as the Organization itself were likely to be
able to furnish information on the question, those States and the
Organization were on 5 August 1959 informed in accordance with
Article 66, paragraph 2, of the Statute that the Court would be
prepared to receive written statements from them within a time-
limit, fixed by an Order of the same date, at 5 December 1950.
Written statements were received on behalf of the Governments of
Belgium, France, Liberia, the United States of America, the Re-
public of China, Panama, Switzerland, Italy, Denmark, the United
Kingdom of Great Britain and Northern Ireland, Norway, the
Netherlands, and India.

These written statements were communicated to the Inter-
Governmental Maritime Consultative Organization and to the
States Members of the Organization. Public hearings were held on
26, 27, 28 and 29 April, and on 2, 3 and 4 May 1960, when the
Court was addressed by the following:

The Honourable Rocheforte L. Weeks, former Assistant Attorney-
General, President of the University of Liberia, and

The Honourable Edward R. Moore, Assistant Attorney-General,
representing the Government of Liberia;

Dr. Octavio Fabrega, President of the National Council of
Foreign Affairs, in the capacity of Ambassador Extraordinary and
Plenipotentiary on Special Mission, representing the Government
of Panama;

The Honourable Eric H. Hager, Legal Adviser of the Department
of State, representing the Government of the United States of
America ;

M. Riccardo Monaco, Professor of the University of Rome, Chief
of the Department of Contentious Matters of the Ministry for
Foreign Affairs, representing the Government of Italy;

Mr. W. Riphagen, Professor of International Law at Rotterdam,
Legal Adviser of the Ministry for Foreign Affairs, representing the
Government of the Netherlands;

Mr. Finn Seyersted, Director of Legal Affairs in the Norwegian
Ministry for Foreign Affairs, representing the Government of
Norway;

Mr. F. A. Vallat, Deputy Legal Adviser to the Foreign Office,
representing the Government of the United Kingdom of Great
Britain and Northern Ireland.

*
* *

The question submitted to the Court in the Request for an
Advisory Opinion, cast though it is in a general form, is directed

6
153 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

to a particular case, and may be formulated in the following manner:
has the Assembly, in not electing Liberia and Panama to the
Maritime Safety Committee, exercised its electoral power in a
manner in accordance with the provisions of Article 28 (a) of the
Convention of 6 March 1948 for the Establishment of the Inter-
Governmental Maritime Consultative Organization?

The Statements submitted to the Court have shown that linked
with the question put to it there are others of a political nature.
The Court as a judicial body is however bound, in the exercise of
its advisory function, to remain faithful to the requirements of its
judicial character.

*
* *

The Convention referred to in the Request for an Advisory
Opinion establishes a body known as the Inter-Governmental
Maritime Consultative Organization (hereinafter called “the Or-
ganization”’). Its purposes are set out in Article 1 of the Convention,
the most important of which is concerned with maritime safety and
efficiency of navigation.

The Organization consists of an Assembly, a Council, a. Maritime
Safety Committee and such subsidiary organs as the Organization
may at any time consider necessary, and a Secretariat.

The Assembly consists of all the Members of the Organization
meeting in regular session once every two years. Among its functions
is “to elect...the Maritime Safety Committee as provided in
Article 28” (Art. 16 (@)).

The Council consists of sixteen Members. Its principal functions
are to receive the recommendations of the Maritime Safety Com-
mittee, and to transmit them to the Assembly or to the Members
when the Assembly is not in session, together with its own com-
ments and recommendations. Matters within the scope of the duties
of the Maritime Safety Committee may be considered by the Council
only after obtaining the views of that Committee thereon (Art. 22).

The Maritime Safety Committee’s principal duties are set out in
Article 29. They include the consideration of any matter within the
scope of the Organization and concerned with aids to navigation,
construction and equipment of vessels, manning from a safety
standpoint, rules for prevention of collisions, handling of dangerous
cargoes, maritime safety procedures and requirements and any
other matters directly affecting maritime safety. It is called upon
to maintain close relationship with such other inter-governmental
bodies concerned with transport and communications as may
further the object of the Organization in promoting maritime
safety.
154 MARITIME SAFETY COMMITTEE (OPINION OF 8 vi 60)

The composition of the Committee and the mode of designating
its Members are governed by Article 28 (a) which reads as follows:

“The Maritime Safety Committee shall consist of fourteen
Members elected by the Assembly from the Members, governments
of those nations having an important interest in maritime safety,
of which not less than eight shall be the largest ship-owning nations,
and the remainder shall be elected so as to ensure adequate represen-
tation of Members, governments of other nations with an important
interest in maritime safety, such as nations interested in the supply
of large numbers of crews or in the carriage of large numbers of
berthed and unberthed passengers, and of major geographical areas.”

*
* *

The Court is called upon to appreciate whether, in not electing
Liberia and Panama to the Maritime Safety Committee, the Assem-
bly complied with that provision. For this purpose, the Court must,
in the first place, recall the circumstances. in which the Assembly
proceeded to the election of the Committee and asked for an
advisory opinion.

The Assembly began its consideration of the election of members
of the Maritime Safety Committee on 14 January 1959. It had
before it a working paper prepared by the Secretary-General of
the Organization, headed as follows:

“Election of Members of the Maritime Safety Committee, as
provided in Article 28 of the Convention.

Merchant fleet of the IMCO Members according to the Lloyd’s
Register of Shipping Statistical tables 1958.”

Thereunder were set out, in descending order of total gross reg-
istered tonnage, the names of Members with the figures of their
registered tonnage. On this list Liberia was third and Panama eighth.

The Assembly also had before it a draft United Kingdom re-
solution which was in the following terms:

“The Assembly,

Desiring to elect the eight Members of the Maritime Safety
Committee which shall be the largest ship-owning nations,

Having taken note of the list prepared by the Secretary-General
(doc. IMCO/A. 1/Working Paper 5) showing the registered tonnage
of each Member of the Organization
155 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

Resolves

that a separate vote shall be taken for each of the eight places
on the Committee;

that the voting shall be in the order in which the nations
appear in the Secretary-General’s list, and

that those eight nations which first receive a majority of votes
in favour shall be declared elected.”

The representative of the Government of Liberia submitted both
a separate draft Resolution and an amendment to that of the
United Kingdom, to the effect that for the purposes of Article
28 (a) the eight largest ship-owning nations should be determined
by reference to the figures for gross registered tonnage as they
appeared in Lioyd’s Register of Shipping current at the date of the
election. He submitted that Article 28 (a) laid down the rules to be
followed for electing members of the Committee and that these
rules had to be strictly observed. Under Article 28 (a) the Assembly
had to elect the eight largest ship-owning nations. That, he sub-
mitted, was not an election in the usual sense of the word, for
once those eight nations had been determined, the Assembly was
bound to elect them. The representative of Panama supported
these submissions.

There was no challenge that the figures in the Secretary-General’s
Working Paper, which were identical with the figures shown in the
latest issue of Lloyd’s Register of Shipping and which set out country
by country the gross registered tonnage of each nation, were in
any way incorrect.

The Government of the United States submitted a proposal to
defer the election of the Committee until the Assembly’s second
regular session and in the meantime to establish a provisional
Committee open to all the Members of the Assembly:

The Liberian Government’s amendment to the United King-
dom’s draft resolution was replaced by a joint amendment of that
Government and the United States of America which was essen-
tially in the same terms. Neither the proposal of the United States
nor the joint amendment was adopted by the Assembly.

At the meeting of 15 January 1959, the Assembly adopted the
United Kingdom draft resolution, thus expressing, according to
the terms of the Resolution, its desire ‘‘to elect the eight Members
of the Maritime Safety Committee which shall be the largest ship-
owning nations”. The President asked the Assembly to vote on the
eight countries to be elected under Article 28 (a) country by country
in the order given in the Lioyd’s Register of Shipping Statistical
Tables 1958. Liberia and Panama failed to be elected, the votes
being, respectively, eleven in favour and fourteen against, with
three abstentions, and nine in favour and fourteen against, with
five abstentions. Liberia and Panama abstained on the latter vote,

9
156 MARITIME SAFETY COMMITTEE (OPINION OF 8 vi 60)

on the ground that from the moment Liberia failed to be elected
they considered the election was null and void.

At its next meeting, held the same day, the Assembly elected
the other six Members of the Committee.

After the election had taken place, the Assembly proceeded to
consider a draft resolution by Liberia to the effect that the Assembly
should request an advisory opinion from this Court on the legal
issues which had arisen in connection with the interpretation of
Article 28 (a), and should ask a Committee to formulate the ques-
tions to be put to the Court and refer the matter back to the Assem-
bly for approval. The draft Liberian resolution was approved in
principle. On 19 January 1959 the Assembly adopted the Reso-
lution set out in the Request for an Opinion.

*
* *

The debates which took place prior to the election revealed a
wide divergence of views on the relevant requirements of Article
28 (a).

The United Kingdom representative, speaking at the seventh
meeting of the Assembly, held on 14 January 1959, stated:

“The United Kingdom delegation felt it would be wrong for the
Assembly ... to pretend to ignore the essential difficulty, namely,
the special position of Liberia and Panama. There was clearly no
question of dealing with the problem of flags of convenience, which
lay outside the limits of discussion. What the Assembly had to do
was to choose eight countries which, on the one hand, had an impor-
tant interest in maritime safety and, on the other hand, were the
largest ship-owning nations, as these were the criteria laid down in
Article 28 of the Convention.”

‘«,. What the Assembly had to do was to consider how far govern-
ments were interested in maritime questions and to see to what
extent they were able to make a contribution in various fields
connected with safety... It was obvious that in all those fields
neither Liberia nor Panama was, at the moment, in a position to
make any important contribution to maritime safety...”

‘As to the second criterion he had mentioned, namely, relative
importance as a ship-owning nation, he would emphasize that that
expression was being used for the first time, but it was perfectly
clear. Vessels had really to belong to the countries in question, which
was obviously not the case with Panama and Liberia.”

“Thus, neither from the point of view of interest in maritime
safety nor from that of tonnage could Liberia or Panama be included
amongst the eight maritime countries referred to in Article 28 (a)
of the Convention.”

He added that according to the Convention those eight places
should be allotted to the largest ship-owning nations, but that did
not necessarily mean those countries whose fleets represented the

10
157 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

largest gross registered tonnage. The names and nationalities of
the owners or shareholders of the shipping companies should not
be taken into account in that connection, as that would introduce
an unnecessarily complicated criterion.

The representative of the Netherlands stated that the concept of
the largest ship-owning nations was not necessarily identical with
that of the nations having the largest registered tonnage; on the
contrary, a country’s registered tonnage might in no way reflect
its actual importance as a ship-owning nation.

The argument was also put forward that the members to be
elected to the Maritime Safety Committee “‘on the strength of their
tonnage” should be those nations which were in a position to make
a contribution to the work of the Committee through their know-
ledge and experience in the field of maritime safety, which re-
quirement Liberia and Panama did not fulfil.

For his part, the representative of the United States of America
explained the way in which that country interpreted Article 28 (a).
He stated:

“That Article called on the Assembly to elect from among the
Member Governments which had an important interest in maritime
safety the eight nations which were the largest shipowners, as shown
by the statistical tables in Lloyd’s Register... Article 28 stipulated
that no less than eight should be ‘the largest ship-owning nations’
and not merely ‘large ship-owning nations’ ... they should be elected
automatically.”

Later he said that he could not accept the argument advanced
by the United Kingdom representative to the effect that the ability
of countries to contribute to the work of the Maritime Safety Com-
mittee by their expert knowledge and experience was a criterion of
eligibility separate from that of status as one of the largest ship-
owning nations. In no circumstances should the two nations whose
combined registered tonnage represented 15 per cent. of the active
fleet of the entire world be excluded from membership of the
Committee.

Other States, Members of the Assembly, participated in the
debate, but in so far as they expressed any views on the inter-
pretation to be placed upon Article 28 (a) these appear to be re-
flected in the statements above referred to.

It is in these circumstances that the question whether the Maritime
Safety Committee was constituted in accordance with Article 28 (a)
comes before the Court.

*
* *
The Court will now proceed to consider the answer which should
be given to the question submitted to it.
II
158 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

One of the functions of the Assembly is, in accordance with
Article 16 (d) of the Convention, ‘‘to elect the Members ... on the
Maritime Safety Committee as provided in Article 28”. The scope
and character of this function of the Assembly are accordingly to
be found in Article 28. This function can only be exercised under
the conditions laid down by that Article.

Article 28 (a) provides that the fourteen Members of the Com-
mittee shall be elected by the Assembly from the Members, Govern-
ments of those nations having an important interest in maritime
safety, of which not less than eight shall be the largest ship-owning
nations. The remainder of the members are to be elected so as to
ensure adequate representation of other nations with an important
interest in maritime safety such as nations interested in supplying
large numbers of crews or in the carriage of large numbers of pas-
sengers and of major geographical areas.

It has been contended before the Court that the Assembly was
entitled to refuse to elect Liberia and Panama, by virtue of a
discretion claimed to be vested in it under Article 28 (a). The sub-
stance of the argument is as follows: The Assembly is vested with
a discretionary power to determine which Members of the Organi-
zation have ‘“‘an important interest in maritime safety” and con-
sequently in discharging its duty to elect the eight largest ship-
owning nations, it is empowered to exclude as unqualified for
election those nations that in its judgment do not have such an
interest. Furthermore, it was submitted that this discretionary
power extended also to the determination of which nations were
or were not “the largest ship-owning nations”.

In the first place, it was sought to find in the expression “‘elected”’,
which applies to all Members of the Committee, a notion of choice
which was said to imply an individual judgment on each member
to be elected and a free appraisal as to the qualifications of that
member. This was said to apply to both the election of the eight
largest ship-owning nations and to that of the remainder of six.
The contention assumes a meaning to be accorded to the word
“elected’’ and then applies that meaning to Article 28 (a) and inter-
prets its provisions accordingly. In so doing it places in a subordinate
position the specific provision of the Article in relation to the eight
“largest ship-owning nations”.

The meaning of the word ‘“elected” in the Article cannot be
determined in isolation by recourse to its usual or common meaning
and attaching that meaning to the word where used in the Article.
The word obtains-its meaning from the context in which it is used.
If the context requires a meaning which connotes a wide choice,
it must be construed accordingly, just as it must be given a restric-
tive meaning if the context in which it is used so requires.

12
159 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

An example is provided in Articles 16 (d) and 17 (c) and (d),
where the words “elect” and “elected” are also used. Whatever
the margin of choice or individual appraisal which exists in the
Assembly in relation to the election of any Member of the Council,
that margin of choice or appraisal is one which is no greater than
is permitted by the terms of those Articles read with Article 18.
The words “elect”’ and “elected’’ are construed accordingly.

So, too, in relation to the word “‘elected” in Article 28, where
first therein appearing. Here it is used for the designation of all
fourteen Members of the Committee, that is to say, of the two
categories of Members, and for the first of these the words employed
are “‘shall be’’ which, on their face, are mandatory. If these words
involve an obligatory designation, to which question the Court will
hereafter direct itself, there is an evident contrast between, on the
one hand, such a designation and, on the other hand, a free choice.

If the words “cf which not less than eight shall be the largest
ship-owning nations” do involve an obligatory designation of such
nations that satisfy that qualification, the use of the word “elected”
to cover the designation of two categories, one of which would be
determined on the basis of a definite and pre-established criterion
whilst the other would be a matter of choice, cannot convert the
designation of the eight nations into an elective procedure which
would be contrary to the pre-established criterion.

In the second place it is contended that “having an important
interest in maritime safety’’ is a dominant condition in the qualifi-
cation for membership on the Committee and being one of the
“eight largest ship-owning nations” is a subordinate condition.
These two conditions are said to be of a cumulative character with
the possession of ‘an important interest” as the controlling re-
quirement. According to this view fulfilment alone of the condition
by any State of being one of the eight largest ship-owning nations
does not by itself confer eligibility on a Member State to be ap-
pointed to the Committee inasmuch as, it is contended, the word
“elected” connotes a discretion in the Assembly to choose from
among those qualified under the condition of having an important
interest in maritime safety.

It is further claimed that the words ‘‘ship-owning nations” have
a meaning which embraces consideration of many factors, and that
the Assembly was, in the exercise of its discretion, entitled to take
those factors into account in the election of the Committee.

Ok
* *

The words of Article 28 (a) must be read in their natural and
ordinary meaning, in the sense which they would normally have in
their context. It is only if, when this is done, the words of the

13
160 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

Article are ambiguous in any way that resort need be had to other
methods of construction. (Competence of the General Assembly for
the Admission of a State to the United Nations, I.C.]. Reports 1950,
p. 8.)

From the terms of Article 28 (a) it is clear that the draftsmen
deliberately contemplated that the preponderant control of the
Committee was in all circumstances to be vested in ‘the largest
ship-owning nations’. This control was to be secured by the pro-
vision that not less than eight of the fourteen seats had to be filled
by them. The language employed—“of which not less than eight
shall be the largest ship-owning nations’—in its natural and
ordinary meaning conveys this intent of the draftsmen.

The words “having an important interest in maritime safety”
clearly express a qualification for membership on the Committee
which is required of each group referred to in Article 28 (a). But,
in the context of the whole provision, possession of this interest is
implied in relation to the eight largest ship-owning nations as a
consequence of the language employed. This particular condition
of being one of the eight such nations describes the nature of the
required interest in maritime safety and constitutes that interest.

This interpretation accords with the structure of the Article.
Having provided that ‘“‘not less than eight shall be the largest ship-
owning nations”, the Article goes on to provide that the remainder
shall be elected so as to ensure adequate representation of “other
nations’ with an important interest in maritime safety—nations
other than the eight largest ship-owning nations, “such as nations
interested in the supply of large numbers of crews” etc., as con-
trasted with “the largest ship-owning nations”. The use of the
words ‘other nations” and “‘such as” in their context confirms
this interpretation.

The argument based on discretion would permit the Assembly,
in use only of its discretion, to decide through its vote which nations
have or do not have an important interest in maritime safety and
to deny membership on the Committee to any State regardless of
the size of its tonnage or any other qualification. The effect of such
an interpretation would be to render superfluous the greater part
of Article 28 (a) and to erect the discretion of the Assembly as the
supreme rule for the constitution of the Maritime Safety Committee.
This would in the opinion of the Court be incompatible with the
principle underlying the Article.

The underlying principle of Article 28 (a) is that the largest ship-
owning nations shall be in predominance on the Committee. No

14
161 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

interpretation of the Article which is not consonant with this
principle is admissible.

It was to express this principle that the words ‘‘of which not less
than eight shall be the largest ship-owning nations” were written
into the Article. These words cannot be construed as if they read
“of which not less than eight shall represent (or be representative
of) the largest ship-owning nations”. Whichever were the largest
ship-owning nations they were necessarily to be appointed to the
Committee; that they each possessed an important interest in
maritime safety was accepted as axiomatic; it was inherent in their
status of the eight largest ship-owning nations.

*
* *

The history of the Article and the debate which took place upon
the drafts of the same in the United Maritime Consultative Council,
which at the request of the Economic and Social Council of the
United Nations drew up the text of the Convention for recom-
mendation to Member Governments, confirm the principle indicated
above.

The first draft of the Article underwent a number of changes as
it evolved. As drafted in July 1946 by a Committee which met in
London, it read as follows:

“The Maritime Safety Committee shall consist of twelve Member
Governments selected by the Assembly from the Governments of
those nations having an important interest in maritime safety and
owning substantial amounts of merchant shipping, of which no
less than nine shall be the largest ship-owning nations and the
remainder shall be selected so as to ensure representation for the
major geographical areas. The Maritime Safety Committee shall
have power to adjust the number of its members with the approval
of the Council.”

The nine largest ship-owning nations were self-evidently nations
owning substantial amounts of merchant shipping. The first nine
largest ship-owning nations were to be on the Committee in any
event. In this respect the use in the original English text of the
definite article ‘‘the’’, which is maintained throughout each draft
and finds expression in Article 28 (a), has a significance which
cannot be ignored. It was inserted with evident deliberation. This
accords with the record of the various drafts and the discussions
which took place on them.

The three nations representative of major geographical areas
comprising the ‘‘remainder”’ had to satisfy the dual qualification

15
162 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

both of having an important interest in maritime safety and also
owning a substantial amount of shipping.

At this stage there was a deliberate intention on the part of the
drafters to confine the membership of the Committee to a very
limited number of nations and to have it controlled by the nine
largest ship-owning nations. This is apparent in the Report of the
Drafting Committee. This Report stated that the proposed Com-
mittee ‘‘will include the largest ship-owning nations” (as distinct
from nations owning substantial amounts of merchant shipping)
and that this “‘is of great importance to its successful operation”’.
Provision was also made, it continued, “for representation of other
ship-owning nations from all parts of the world” (other, as distinct
from the nine largest), “thus giving recognition to the world-wide
interest in the problems involved”.

To have suggested that, although a nation was the largest or one
of the nine largest ship-owning nations it was within the discretion
of the Assembly to determine that it was not a nation ‘owning
substantial amounts of merchant shipping’ or did not have an
“important interest in maritime safety” would have been unreal.
Those qualifications were patently inherent in a nation being one
of the nine largest ship-owning nations.

The second draft was submitted by the United States at the
Conference of the United Maritime Consultative Council held in
Washington in 1946. It followed the form of the first draft. Apart
from substituting the word “having” for “owning” substantial
amounts of merchant shipping, the substantive alteration was to
omit the provision in the Drafting Committee’s draft which enabled
the Maritime Safety Committee to adjust the number of its Members
with the approval of the Council. The proportion between the largest
ship-owning nations and the remainder was to be unchangeable.
There was to be no freedom for the Members of the Assembly to
depart from what were contemplated to be clear provisions gov-
erning the proportion between the two.

This predominance on the Committee of the nine did not seem
acceptable to some Members of the Conference, India especially,
which had put forward to the Drafting Committee its own proposal
which, however, that Committee had not felt empowered to sub-
stitute for the original wording of the Article because it invoked a
matter of principle.

A third draft was then put forward by the Drafting Committee,
which was in two versions. The first was based on the United

16
163 MARITIME SAFETY COMMITTEE (OPINION OF 8 vi 60)

States’ draft and, in fact, followed it word for word. It sought to
restrict the whole of the membership to nations having both im-
portant interests in maritime safety and substantial amounts of
shipping. The nine largest ship-owning nations spoke for themselves
in terms of both these criteria but the remainder of three would
have to satisfy the Assembly that they qualified under both. The
intention of this draft was to confine the whole Committee to
nations having substantial amounts of shipping.

The alternative draft (submitted by the Drafting Committee
after discussion of the amendment proposed by India) is of special
importance. It reflects the struggle of those who sought to reduce
the predominance in the Maritime Safety Committee of the nine
largest ship-owning nations, and to prevent it from being under the
exclusive control of nations ‘having substantial amounts of ship-
ping”. The Indian delegate was to point out during the debate on
the drafts, which took place in the United Maritime Consultative
Council on 28 October 1946, that other countries “who did not
actually own or have a large number of merchant vessels’ had also
important interests in maritime safety.

The alternative draft accordingly struck out the words “and
having substantial amounts of shipping”, retained the total mem-
bership at twelve, but altered the ratio between ‘‘the largest ship-
owning nations” and the remainder from nine and three to seven
and five.

This was the subject of debate at the meeting of the United
Maritime Consultative Council on 28 October 1946.

Objection was taken by the representative of Denmark to the
Indian proposal, on the ground that it meant that the Maritime
Safety Committee would be composed of twelve Member Govern-
ments of which not less than seven “would have to be the largest
ship-owning nations”. He could not agree unless the total number
were increased to fourteen, ‘‘of which nine would have to be the
largest ship-owning nations’’. The Indian representative considered
that a ratio of seven (largest ship-owning nations) to five (other
nations) was a fair ratio. The United States representative said
that ‘the underlying principle which was generaily accepted by
all” was that “the largest ship-owning nations should be in pre-
dominance in the Maritime Safety Committee’.

In the result, the matter was held in abeyance for informal dis-
cussions between maritime experts from the United Kingdom and
the United States of America and representatives of Denmark and
India.

17
164 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

There emerged a final draft which followed the alternative draft,
and which increased the total membership to fourteen, of which not
less than eight were to be the largest ship-owning nations. This
draft was in the following terms:

“The Maritime Safety Committee shall consist of fourteen Mem-
ber Governments selected by the Assembly from the Governments
of those nations having an important interest in maritime safety,
of which not less than eight shall be the largest ship-owning nations,
and the remainder shall be selected so as to ensure adequate repre-
sentation of other nations with important interests in maritime
safety and of major geographical areas...”

This was the draft which came before the United Nations Mari-
time Conference at Geneva, held in February and March 1948, and
a working party on Maritime Safety was set up on 27 February.
At the meeting of the Working Party held on 28 February 1948, a
proposal was made by India to fashion the draft along the lines
of the present Article 17. It met with opposition and was rejected.

India then proposed the addition to the draft article of words to
the effect of those now appearing in the text of Article 28 (a),
namely, “such as nations interested in the supply of large numbers
of crews or in the carriage of large numbers ... of passengers’’. This
proposal was also rejected by the Working Party but was sub-
sequently incorporated in Article 28 (a) after the words ‘‘of other
nations with an important interest in maritime safety”. The present
text in all essential aspects was adopted on 1 March 1948 “subject ...
to drafting changes”. No further discussions are recorded and the
text which presently appears in the Convention was finally adopted
on 5 March 1948.

Under the first three drafts of the Article, the nine largest ship-
owning nations had in any event to be on the Committee. When
the subsequent drafts increased the total membership to fourteen,
altered the ratio on the Committee between the largest ship-owning
nations and other countries, and effected the other amendments
already indicated, the intention that it should be obligatory upon
the Assembly to appoint to the Committee a predominating number
of the largest ship-owning nations remained constant; instead,
however, of being at least the nine largest, it was to be at least the
eight largest. |

The determination to retain the predominance of the largest
ship-owning nations finds expression in Article 28 (a), the terms of
which exclude the possibility of an interpretation which would
authorize the Assembly to refuse membership on the Committee
18
165 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

to any one or more of the eight largest ship-owning nations.

It has been suggested that the word “elected’’ where it first
appears in Article 28 (a) was deliberately chosen in order to confer
on the Assembly a wide authority to appraise the relative qualifi-
cations of Member States for election to the Committee. The fact
is, however, that this word found its way into the Article at some
time between 1 March 1948, when the Article was adopted “‘subject
… to drafting changes”, and four days after, namely, on 5 March
1948. It replaced the word “‘selected”’ which had appeared in every
draft of the Article since 1946.

There was apparently no explanation for, or any discussion on,
the alteration. It was a mere drafting change. If the word “‘elected”’
had the special significance sought to be attached to it, it seems
unlikely that the word would have found its way into the Article
in this manner.

What Article 28 (a) requires the Assembly to do is to determine
which of its Members are the eight ‘largest ship-owning nations”
within the meaning which these words bear. That is the sole content
of its function in relation to them. The words of the Article ‘‘of
which not less than eight shail be the largest ship-owning nations”
have a mandatory and imperative sense and precisely carry out
the intention of the framers of the Convention.

*
* *

The Court must now consider the meaning of the words “the
largest ship-owning nations”.

In the opinion of the Netherlands Government, set out in its
Written Statement, “the term ‘ship-owning nations’ is ... not suit-
able for legal analysis; it cannot be decomposed into elements
which have any specific legal connotation ... even the fact that the
merchant fleet, flying the flag of a particular State, is owned by
nationals of that State cannot in itself qualify that State as a ship-
owning nation”. Registration and the right to fly the flag and
national ownership of merchant vessels ‘‘may, together with other
factors”, it contended, “‘be relevant for the determination by the
Assembly whether or not a State can be considered as a ‘ship-
owning nation’’’, but “they do not either separately or jointly
impress upon a State the quality required...”’.

The view of the Government of the United Kingdom, which
appears to express the common view of that Government and that
of the Netherlands, is set out in the Written Statement of the
United Kingdom as follows:

19
166 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

“The expression ‘the largest ship-owning nations’ has no apparent
clear-cut or technical meaning... It is submitted that the intention
of those words was to enable the Assembly in the process of election
to look at the realities of the situation and to determine according
to its own judgment, whether or not candidates for election to the
Maritime Safety Committee could properly be regarded as the
‘largest ship-owning nations’ in a real and substantial sense ... these
words, while intended to guide the Assembly, were at the same time
deliberately framed so as to enable the Assembly to deal with the
matter on the basis of the true situation and the real interest in
tnaritime safety of the State concerned.”

This submission asserts an authority in the Assembly to appraise
which nations are ship-owning nations and which are the largest
among them, the words “the largest ship-owning nations” providing
but a guide. The Assembly would be free “to look at the realities”
on the basis of ‘‘the true situation”, whatever in its opinion and
that of its individual members these might be considered to be. It
would be bound by no ascertainable criteria. Its members in casting
their votes would be entitled to have regard to any considerations
they might think relevant.

If Article 28 (a) were intended to confer upon the Assembly such
an authority, enabling it to choose the eight largest ship-owning
nations, uncontrolled by any objective test of any kind, whether
it be that of tonnage registration or ownership by nationals or
any other, the mandatory words “not less than eight shall be the
largest ship-owning nations’ would be left without significance.
To give to the Article such a construction would mean that the
structure built into the Article to ensure the predominance on
the Committee of “the” largest ship-owning nations in the ratio
of at least eight to six would be undermined and would collapse.
The Court is unable to accept an interpretation which would have
such a result.

In order to determine which nations are the largest ship-owning
nations, it is apparent that some basis of measurement must be
applied. The rationale of the situation is that when Article 28 (a)
speaks of ‘‘the largest ship-owning nations”, it can only have in
mind a comparative size vis-a-vis other nations owners of tonnage.
There is no other practical means by which the size of ship-owning
nations may be measured. The largest ship-owning nations are to
be elected on the strength of their tonnage, the tonnage which is
owned by or belongs to them. The only question is in what sense
Article 28 (a) contemplates it should be owned by or belong to them.

20
167 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

A general opinion, shared by the Court, is that it is not possible
to contend that the words “‘ship-owning nations” in Article 28 (a)
mean that the ships have to be owned by the State itself.

There appear to be but two meanings which could demand
serious consideration: either the words refer to the tonnage bene-
ficially owned by the nationals of a State or they refer to the regis-
tered tonnage of a flag State regardless of its private or State
ownership.

Liberia and Panama, supported by other States, have contended
that the sole test is registered tonnage. On the other hand, it has
been submitted by certain States that the proper interpretation
of the Article requires that ships should belong to nationals of the
State whose flag they fly. This submission was rather concretely
expressed by the Government of Norway which suggested using
the flag-tonnage as a point of departure, reducing this amount
by the amount of tonnage not owned by nationals of the flag State
and adding the tonnage which does belong to such nationals but is
registered under a different flag.

*# * co
An examination of certain Articles of the Convention and the
actual practice which was followed in giving effect to them throws
some light on the Court’s consideration of the question.
Article 60 providing for entry into force of the Convention, and
which follows the form to be found in a number of multilateral
treaties dealing with safety and working conditions at sea, states:

“The present Convention shall enter into force on the date when
21 States of which seven shall each have a total tonnage of not less
than 1,000,000 gross tons of shipping, have become parties to the
Convention in accordance with Article 57.”

The required conditions having been fulfilled on 17 March 1958,
the Convention came into force on that day. As is stated by Legal
Counsel of the United Nations in a letter of 10 April 1959:

“In so far as concerns the requirement of Article 60 that seven
among the States becoming parties should ‘each have a total
tonnage’ of the stated amount, no question was raised, and no
consideration was given, as to whether the total tonnage figure
of any State then a party, as indicated by Lloyd’s Register, should
be altered for any reason bearing upon the ownership of such
tonnage.”’ |

Article 60 has a special significance. In the English text this
Article speaks of certain States which “have” a total tonnage,
whilst in Article 28 (a) the reference is to nations “‘owning”’ ships.

21
168 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

In the French and Spanish texts however, which texts are equally
authentic, the same verb “to own”’ or “‘to possess’’ is used in each
Article. There can be, and indeed there is, no dispute that whether
the reference in Article 60 is to States which ‘‘have’”’ the specified
tonnage—as in the English text—or whether it is to States which
“own” or “possess” that specified tonnage—as in the French and
Spanish texts—that reference is to registered tonnage and regis-
tered tonnage only and provides an automatic criterion to deter-
mine the point of time at which the Convention comes into force.

The practice followed by the Assembly in relation to other
Articles reveals the reliance placed upon registered tonnage.

Thus in implementing Article 17 (c) of the Convention, which
provides that two members of the Council ‘‘shall be elected by the
Assembly from among the governments of nations having a sub-
stantial interest in providing international shipping services”,
the Assembly elected Japan and Italy. This was done after it had
been reported to the Assembly that the representatives of the
Members of the Council who were required under the terms of
Article 18 to make their recommendation to the Assembly had

“therefore examined the claims of countries having a substantial
iaterest in providing international shipping services. They did not
feel that they should propose to the Assembly a long list of can-
didates, as two countries clearly surpassed the others in size of
their tonnage; they recommended the election of Japan (with ton-
nage of about 5,500,000 tons) and of Italy (with a tonnage of
nearly 5,000,000).”

The tonnages mentioned are those recorded in the list of the Sec-
retary-General of the Organization, which was before the Assembly
in the election under Article 28 (a) and which is none other than
a copy of Lioyd’s Register of Shipping for 1958. The registered ton-
nages of the two countries were taken as the appropriate criterion,
there was no suggestion of any other. There were only two Members
to be elected under Article 17 (c} and there were only two recom-
mendations to the Assembly.

The apportionment of the expenses of the Organization amongst
its Members under the provisions of Article 41 of the Convention is
also significant. Under Resolution A.20(I) adopted by the Assembly
of the Organization on 19 January 1959, the assessment on each
Member State was principally “determined by its respective gross
registered tonnage as shown in the latest edition of Lloyd’s Register
of Shipping’. Those States whose registered tonnages were the
largest paid the largest assessments.

Furthermore, the Assembly, when proceeding to elect the eight
largest ship-owning nations under Article 28 (a), took note of the
Working Paper prepared by the Secretary-General of the Organi-

22
169 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

zation which embodies a list of the ship-owning nations with their
respective registered tonnages formulated on the basis of Lloyd’s
Register. Liberia and Panama, countries which were among the
eight largest on the list, were not elected by the Assembly but
countries which ranked ninth and tenth were elected.

This reliance upon registered tonnage in giving effect to different
provisions of the Convention and the comparison which has been
made of the texts of Articles 60 and 28 (a), persuade the Court to
the view that it is unlikely that when the latter Article was drafted
and incorporated into the Convention it was contemplated that
any criterion other than registered tonnage should determine
which were the largest ship-owning nations. In particular it is
unlikely that it was contemplated that the test should be the
nationality of stock-holders and of others having beneficial inter-
ests in every merchant ship; facts which would be difficult to
catalogue, to ascertain and to measure. To take into account
the names and nationalities of the owners or shareholders of ship-
ping companies would, to adopt the words of the representative
of the United Kingdom during the debate which preceded the
election, “introduce an unnecessarily complicated criterion”.
Such a method of evaluating the ship-owning rank of a country is
neither practical nor certain. Moreover, it finds no basis in inter-
national practice, the language of international jurisprudence, in
maritime terminology, in international conventions dealing with
safety at sea or in the practice followed by the Organization itself
in carrying out the Convention. On the other hand, the criterion
of registered tonnage is practical, certain and capable of easy
application,

*
* *#

Moreover, the test of registered tonnage is that which is most
consonant with international practice and with maritime usage.

Article 28 (a) was drawn up by maritime experts who might
reasonably be expected to have been acquainted with previous and
existing conventions concerned with shipping and dealing with
safety at sea and allied subjects. In such conventions a ship has
commonly been considered as belonging to a State if it is registered
by that State.

The Load Line Convention of 1930 affords a suitable example.
Article 3 thereof provides:

“(a) a ship is regarded as belonging to a country if it is registered
by the Government of that country;

(b) the expression ‘Administration’ means the Government of the
the country to which the ship belongs...’’.

23
170 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

A similar provision was to be found in Article 2 of the Convention
for the Safety of Life at Sea, 1929.

Among other international conventions which acknowledge the
same principles are the Brussels Conventions of 1910 respecting
Collisions, and Assistance and Salvage at Sea; the Conventions for
the Safety of Life at Sea of 1914 and 1948, and the Convention for
Prevention of Pollution of the Sea by Oil, 1954. Numerous bi-
lateral treaties also give expression to it.

The Court is unable to accept the view that when the Article was
first drafted in 1946 and referred to ‘‘ship-owning nations” in the
same context in which it referred to ‘‘nations owning substantial
amounts of merchant shipping’, the draftsmen were not speaking
of merchant shipping. belonging to a country in the sense used in
international conventions concerned with safety at sea and cognate
matters from 1910 onwards. It would, in its view, be quite unlikely,
if the words “‘ship-owning nations” were intended to have any
different meaning, that no attempt would have been made to
indicate this. The absence of any discussion on their meaning as
the draft Article developed strongly suggests that there was no
doubt as to their meaning; that they referred to registered ship
tonnage. It is, indeed, not without significance that about the time
the draft Article was finally settled, Lloyd’s Register for 1948 listed
as belonging to the various countries of the world the vessels
registered in those countries and that under the heading “Countries
where owned’’ there were given the number and gross tonnage of
vessels which are the same as those registered under the flag of
each nation indicated.

* * *

The conclusion the Court reaches is that where in Article 28 (a)
“ship-owning nations” are referred to, the reference is solely to
registered tonnage. The largest ship-owning nations are the nations
having the largest registered ship tonnage.

The interpretation the Court gives to Article 28 (a) is consistent
with the general purpose of the Convention and the special func-
tions of the Maritime Safety Committee. The Organization estab-
lished by the Convention is a consultative one only, and the
Maritime Safety Committee is the body which has the duty to
consider matters within the scope of the Organization and of
recommending through the Council and the Assembly to Member
States, proposals for maritime regulation. In order effectively
to carry out these recommendations and to promote maritime
safety In its numerous and varied aspects, the co-operation of those
States who exercise jurisdiction over a large portion of the world’s

24
171 MARITIME SAFETY COMMITTEE (OPINION OF 8 VI 60)

existing tonnage is essential. The Court cannot subscribe to an
interpretation of ‘largest ship-owning nations” in Article 28 (a)
which is out of harmony with the purposes of the Convention and
which would empower the Assembly to refuse Membership of the
Maritime Safety Committee to a State, regardless of the fact that
it ranks among the first eight in terms of registered tonnage.

It was contended in the course of the arguments that the Assem-
bly, in assessing the size, in relation to ship-owning, of each country,
was entitled to take into consideration the notion of a genuine
link which it was claimed should exist between ships and the coun-
tries in which they are registered. Article 5 of the unratified Geneva
Convention on the High Seas of 1958 was invoked in support of
this contention. That Article itself provides:

“Each State shall fix the conditions for the grant of its nationality
to ships, for the registration of ships in its territory, and for the
right to fly its flag...”

The Court having reached the conclusion that the determination
of the largest ship-owning nations depends solely upon the tonnage
registered in the countries in question, any further examination of
the contention based on a genuine link is irrelevant for the purpose
of answering the question which has been submitted to the Court
for an advisory opinion.

The Assembly elected to the Committee neither Liberia nor
Panama, in spite of the fact that, on the basis of registered tonnage,
these two States were included among the eight largest ship-
owning nations. By so doing the Assembly failed to comply with
Article 28 (a) of the Convention which, as the Court has established,
must be interpreted as requiring the determination of the largest
ship-owning nations to be made solely on the basis of registered
tonnage.

For these reasons,

THE COURT IS OF OPINION,

by nine votes to five,

that the Maritime Safety Committee of the Inter-Governmental
Maritime Consultative Organization, which was elected on 15 Janu-
ary 1959, is not constituted in accordance with the Convention for
the Establishment of the Organization.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this eighth day of June, one
thousand nine hundred and sixty, in two copies, one of which will

25
172 MARITIME SAFETY COMMITTEE (OPINION OF 8 vi 60)

be placed in the archives of the Court and the other transmitted
to the Secretary-General of the Inter-Governmental Maritime
Consultative Organization.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

President KLaEsSTAD and Judge MORENO QUINTANA append to
the Opinion statements of their dissenting opinion.

(Initralled) H. K.
(Initialled) G.-C.
